DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
Response to Amendment
The amendment filed January 21, 2022 has been entered. Claims 2-3 and 5-20 remain pending in the application. Applicant's amendments to the Claims have overcome each and every objections and 112(b) rejections previously set forth in the Final Office Action mailed July 7, 2021.

Claim Objections
Claims 1, 5, and 13 are objected to because of the following informalities: 
In claim 1, line 19, “an encrypted version of the first PII” should read --and an encrypted version of the first PII--.
In claim 5, line 4, “the secure database” should read --the secure storage subsystem--.
In claim 13, line 2, “the the” should read --the--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “encrypted version”, “transfer of the encrypted version of the identifier” or “presence of the encrypted version of the identifier” in claims 2, 6, 10, and 13 is not disclosed in the original disclosure. The Specification discloses “encrypted data file”, but does not disclose an encrypted version of identifier, consumer data, or PII. In addition, presence or transfer of the encrypted version of the identifier is not disclosed in the Specification or Drawings. The identifier 212 (e.g., a QR code, a barcode, a device ID in alphanumeric form, etc.) is entered or transmitted. See at least Paragraph(s) [0069] & [0071]-[0074] of the US Patent Application Publication US 20190012666 A1. Claims 3, 5-9, 11-12, and 14-20 are rejected due to their dependency.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices. 
	Under the Step 1, Claims 2-3 and 5-20 are drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 2-3 and 5-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claim 2:
Claim 2 is drawn to an abstract idea without significantly more. The claims recite obtaining an identifier of the tangible consumable good and first consumer data including first personal identifying information (PII) of the first consumer from the first electronic device over the electronic communication medium, generating a first protected account for the first consumer to associate possession or ownership of the tangible consumable good by the first consumer, create a first encrypted data file of the one or more encrypted data files for the first protected account, wherein the first encrypted data file includes an encrypted version of the identifier, an encrypted version of the first consumer data, an encrypted version of the first P11, storing the first protected account in the secure storage subsystem, thereby enabling exclusive use of the tangible consumable good by the first consumer according to a secure association of the tangible consumable good to the first consumer within the first protected account by the presence of the encrypted version of the identifier in the first protected account, recording first transaction information in a remote digital ledger confirming the presence of the encrypted version of the identifier within the first protected account stored in the secure storage subsystem, receiving the identifier from the second electronic device, establishing a second protected account for the second consumer to associate possession or ownership of the tangible consumable good by the second consumer, confirming a disassociation of the secure association from the first consumer and the first protected account by transfer of the encrypted version of the identifier from the first protected account to the second protected account, and recording second transaction information in the remote digital ledger confirms a secure association of the tangible consumable good to the second protected account by the presence of the encrypted version of the identifier in the second protected account. 
	Under the Step 2A Prong One, the limitations of obtaining an identifier of the tangible consumable good and first consumer data including first personal identifying information (PII) of the first consumer from the first electronic device over the electronic communication medium, generating a first protected account for the first consumer to associate possession or ownership of the tangible consumable good by the first consumer, create a first data file of the one or more data files for the first protected account, wherein the first data file includes a version of the identifier, a version of the first consumer data, a version of the first P11, storing the first protected account in the secure storage subsystem, thereby enabling exclusive use of the tangible consumable good by the first consumer according to a secure association of the tangible consumable good to the first consumer within the first protected account by the presence of the version of the identifier in the first protected account, recording first transaction information in a remote digital ledger confirming the presence of the version of the identifier within the first protected account stored in the secure storage subsystem, receiving the identifier from the second electronic device, establishing a second protected account for the second consumer to associate possession or ownership of the tangible consumable good by the second consumer, confirming a disassociation of the secure association from the first consumer and the first protected account by transfer of the version of the identifier from the first protected account to the second protected account, and recording second transaction information in the remote digital ledger confirms a secure association of the tangible consumable good to the second protected account by the presence of the version of the identifier in the second protected account, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “electronic data subsystem”, “electronic device”, “subsystem processor”, “secure storage subsystem”, “memory device”, “remote digital ledger”, and “encrypted” language, “obtaining”, “generating”, “creating”, “storing”, “recording”, “receiving”, “establishing”, “confirming”, and “recording” in the context of this claim encompass the human activity. The series of steps including obtaining, generating, storing, recording, receiving, establishing, confirming, and recording belong to a typical sales activities or behaviors or business relations, because the parties (subsystem processor, first and second customers, and remote digital ledger) communicate with one another and exchange data or information for associating or disassociating of tangible consumable good with the first or second customer for possession or ownership of the tangible consumable good. Confirming the presence of the encrypted version of the identifier or transferring the encrypted version of the identifier still can be performed manually, just like confirming of the presence of the identifier or transferring of the identifier. 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – electronic data subsystem, electronic device, subsystem processor, secure storage subsystem, memory device, remote digital ledger, and encrypting. The electronic data subsystem, electronic device, subsystem processor, secure storage subsystem, memory device, remote digital ledger, and encrypting are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The subsystem processor is recited to interact with the electronic devices through computer executable instructions stored in the memory device without any more technical details rather than just terms and the encrypted version of the identifier is recited in relation to confirming the presence or transferring without any more technical details, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the additional elements such as processor and electronic devices are recited in a high-level of generality, the scope of right of the claimed processes is indistinguishable from that of the conventional processes, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 3 and 5-20:
Dependent claims 3 and 5-20 include additional limitations, for example, creating the first encrypted data file using a public key infrastructure (PKI), encrypting the second protected account by generating a second encrypted data file for the second protected account using the (PKI), enabling a first control parameter the first consumer or the first electronic device, providing an interactive webpage to the first electronic device for entry of the first control parameter, deleting the encrypted version of the identifier from the first protected account, deleting the entire first protected account from the secure storage subsystem, sending an alert to the first electronic device that the identifier has been received from the second electronic device, confirming transfer of the encrypted version of the identifier to the second protected account, preventing recording of the second transaction information until an answer to the prompt is received, generating the alert upon receipt of the identifier, the remote digital ledger’s including a blockchain, validating the first transaction information using the PKI, excluding the first PII, including at least one of a parental permission for use of the tangible consumable good and geo-tagging information identifying a location of the first electronic device when the step of obtaining occurs, and confirming a transfer of the secure association of the tangible consumable good to a replacement good, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); or Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 3 and 5-20  are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being taught by Feeney (US 20160098730 A1; hereinafter Feeney).
With respect to claim 2:
	Feeney teaches A system for monitoring the status of a tangible consumable good transferred from a first consumer to a second consumer, comprising: (By disclosing, the first computing device 201 may maintain a database tracking the state of the first product or of other products after the sale to a consumer. In addition, a product may be any tangible or intangible thing that may be exchanged for value, excluding the first transaction 204; in other words, the value for which the product is exchanged is unrelated to the value of the virtual currency exchanged to produce the first transaction 204. The product may be a good, such as an article of manufacture or an item produced in agriculture. The product may be merchandise. The product may be a consumable. See at least Feeney: Abstract; paragraph(s) [0036], [0051], [0062], [0072]-[0074] & [0080])
an electronic data subsystem in operable communication over an electronic communication medium with a first electronic device of the first consumer and a second electronic device of the second consumer; (By disclosing, Fig. 2 shows that the system 200 (electronic data subsystem) includes or its portion communicates with first and second computing devices 201, 203. See at least Feeney: paragraph(s) [0038] & [0073]-[0077]; Fig. 2)
a subsystem processor; (See at least Feeney: paragraph(s) [0020])
a secure storage subsystem configured to store one or more encrypted data files; and (See at least Feeney: paragraph(s) [0021], [0086], [0089] & [0093]. The limitation “to store one or more encrypted data files” is an intended use. No patentable weight is given.)
a memory device including computer executable instructions stored therein, which, when executed by the subsystem processor, cause the electronic data subsystem to: (See at least Feeney: paragraph(s) [0025])
obtain, from the first electronic device over the electronic communication medium, (i) an identifier of the tangible consumable good acquired by the first electronic device, and (ii) first consumer data including first personal identifying information (PII) of the first consumer; (By disclosing, the first computing device 201 may be incorporated in an inventory tracking system. In addition, the first code 207 teaches the identifier, and the first computing device 201 may send a clerk performing the check out operation a code to be entered upon completing the transaction, such as a personal identification number (PIN). See at least Feeney: paragraph(s) [0052], [0069] & [0086])
generate a first protected account for the first consumer to associate possession or ownership of the tangible consumable good by the first consumer; (By disclosing, the first computing device 201 may collate data concerning the state of products according to current users, creating an inventory of user property (possession or ownership) for each user (PII). In addition, the first code 207 (protected account) is incorporated in an inventory control system (not shown).. for managing and locating objects or materials. See at least Feeney: paragraph(s) [0051]-[0052], [0058] & [0073]-[0074]. For the compact prosecution, it was searched for and considered already, but it is noted that the limitation “to associate possession or ownership of the tangible consumable good by the first consumer” is an intended use. No patentable weight is given.)
create, for the first protected account, a first encrypted data file of the one or more encrypted data files, wherein the first encrypted data file includes an encrypted version of the identifier, an encrypted version of the first consumer data, an encrypted version of the first PII; (As stated above, and by further disclosing, the first computing device 201 may collate data concerning the state of products according to current users, creating an inventory of user property for each user (PII). In addition, the first code 207 (protected account) is incorporated in an inventory control system (not shown).. for managing and locating objects or materials. Furthermore, the first string to the first code containing a product identifier and at least one additional datum (501), and may be encrypted with a private key of a public key cryptographic system (502). See at least Feeney: paragraph(s) [0052], [0058], [0073]-[0074], [0086] & [0090])
store the first protected account in the secure storage subsystem, thereby enabling exclusive use of the tangible consumable good by the first consumer according to a secure  association of the tangible consumable good to the first consumer within the first protected account by the presence of the encrypted version of the identifier in the first protected account; (By disclosing, the first computing device 201 may maintain a database (secure storage subsystem) tracking the state of the first product or of other products after the sale to a consumer. In addition, the product identifier in the first string to the first code may be stored in a database, and used for managing and locating objects or materials (enabling exclusive use). See at least Feeney: paragraph(s) [0052]-[0053], [0074], [0086]-[0087] & [0089]-[0093]. For the compact prosecution, it was searched for and considered already, but it is noted that the limitation “thereby enabling exclusive use of the tangible consumable good by the first consumer according to a secure  association of the tangible consumable good to the first consumer within the first protected account by the presence of the encrypted version of the identifier in the first protected account” is an intended use. No patentable weight is given.)
record first transaction information in a remote digital ledger in operable communication with the electronic data subsystem, wherein the first transaction information confirms the presence of the encrypted version of the identifier within the first protected account stored in the secure database; (By disclosing, the code used in the inventory control system may be matched to a data structure mapping codes to data concerning products, such as a database 112 as described above in reference to FIGS. 1A-1B. The data structure mapping codes to products may be the transaction register 205a (transaction information). In addition, the transaction register 205a includes a block chain 206 (remote digital ledger). Furthermore, an earlier crypto-currency transaction may be purchased by the manufacturer of the first product, and a later transaction may record the transfer of the product from the manufacturer to a subsequent party on a supply chain, such as a shipment company or wholesale distributor, as described more fully below. In some embodiments, the first crypto-currency transaction 204 describes the transfer to which it corresponds; for instance, the first crypto-currency transaction 204 may contain a note stating that it corresponds to the sale of the first product from the manufacturer to a wholesaler, or to the placement of the first product into the care of a shipping company. In addition, a user who purchases a product may also receive the ability to make future transactions using the code associated with the product. Furthermore, the product identifier in the first string to the first code may be encrypted, stored in a database, and used for managing and locating objects or materials (confirming the presence of the encrypted version of the identifier). See at least Feeney: paragraph(s) [0052], [0062], [0073] & [0086]-[0087])
receive, over the electronic communication medium, and after recording the first transaction information, the identifier from the second electronic device; (By disclosing, the first computing device 201 acquires a second crypto-currency transaction transferring the output of the first crypto-currency transaction to a second address, records the second crypto-currency transaction in the transaction register 205a, and exports the second address to a second code affixed to the first product.. request an updated transaction showing that the product has changed hands. This teaches the process for transferring the tangible consumable good from the first consumer to the second consumer. See at least Feeney: paragraph(s) [0071])
establish a second protected account for the second consumer to associate possession or ownership of the tangible consumable good by the second consumer; (By disclosing, the first computing device 201 acquires a second crypto-currency transaction transferring the output of the first crypto-currency transaction to a second address, records the second crypto-currency transaction in the transaction register 205a. See at least Feeney: paragraph(s) [0071]. The limitation “to associate possession or ownership of the tangible consumable good by the second consumer” is an intended use. No patentable weight is given.)
confirm, with the first electronic device over the electronic communication medium, a disassociation of the secure association from the first consumer and the first protected account by transfer of the encrypted version of the identifier from the first protected account to the second protected account; and (By disclosing, once a party receiving the product in a supply chain has verified (confirm) that the product is not counterfeit, as described above, the party may accept the product for the party's use in the next link in the supply chain, and request an updated transaction showing that the product has changed hands. In addition, the product identifier in the first string to the first code may be encrypted, stored in a database, and used for managing and locating objects or materials.  See at least Feeney: paragraph(s) [0071], [0052] & [0086]-[0087])
record second transaction information in the remote digital ledger, wherein the second transaction information confirms a secure association of the tangible good to the second protected account by the presence of the encrypted version of the identifier in the second protected account. (As stated above and by further disclosing, the first computing device 201.. records the second crypto-currency transaction in the transaction register 205a.. exports the second address to a second code affixed to the first product. In addition, the transaction register 205a includes a block chain 206 (remote digital ledger). In addition, the product identifier in the first string to the first code may be encrypted, stored in a database, and used for managing and locating objects or materials. Furthermore, the user may then file new transactions to addresses associated with later users, reflecting additional transfers of ownership of the product. See at least Feeney: paragraph(s) [0071], [0062], [0052], [0073] & [0086]-[0087])
Examiner’s Note: 
The limitations “to store one or more encrypted data files” in claim 2, line 9; “to associate possession or ownership of the tangible consumable good by the first consumer” in claim 2, lines 14-15; “thereby enabling exclusive use of the tangible consumable good by the first consumer according to a secure  association of the tangible consumable good to the first consumer within the first protected account by the presence of the encrypted version of the identifier in the first protected account” in claim 2, lines 20-24; and “to associate possession or ownership of the tangible consumable good by the second consumer” in claim 2, lines 40-42 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 3:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches 
wherein the instructions further cause the electronic data subsystem to create the first encrypted data file using a public key infrastructure (PKI). (By disclosing, the method 500 includes producing, by a first computing device, a first string containing a product identifier and at least one additional datum (501).. encrypting, by the first computing device, the first string with a private key of a public key cryptographic system (502). See at least Feeney: paragraph(s) [0086])
With respect to claim 5:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the instructions further cause the electronic data subsystem to, after recording theSupplemental Amendment in U.S. Appl. Ser. No. 16/133,593Page 3 of 9PATENT61010CIP1second transaction information, encrypt the second protected account by generating, using the PKI, a second encrypted data file within the secure database for the second protected account. (By disclosing, the second code may be the same as the first code 207. In addition, as stated above with respect to claim 3, the first protected account may be encrypted. Therefore, the second code or the second protected account may be encrypted. See at least Feeney: paragraph(s) [0071] & [0086])
With respect to claim 6:
	Feeney teaches the system of claim 5, as stated above.
Feeney further teaches 
wherein the second encrypted data file includes (i) the encrypted version of the identifier transferred from the first protected account, (ii) an encrypted version of second consumer data received from the second electronic device, and (iii) an encrypted version of second PII received from the second electronic device. (As stated above with respect to claims 2, 4 and 5, see at least Feeney: paragraph(s) [0036], [0052], [0073]-[0074] & [0086]-[0089])
With respect to claim 7:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the instructions further cause the electronic data subsystem to enable a first control parameter for the first consumer or the first electronic device. (By disclosing, the first computing device 201 may publish the public key; for instance, the public key may be available on a website or mobile app generated by the first computing device 201 or another computing device controlled by the entity managing the first computing device 201. See at least Feeney: paragraph(s) [0089])
Examiner’s Note: 
The limitations “to enable a first control parameter for the first consumer or first electronic device” in claim 7, line 3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 8:
	Feeney teaches the system of claim 7, as stated above.
Feeney further teaches
wherein the first control parameter includes a unique username and password submitted from the first electronic device. (As stated above with respect to claim 7 and by further disclosing, the entity may be a merchant and the identification of the merchant may include the name of a person. In addition, the first computing device 201 may send a clerk performing the check out operation a code to be entered upon completing the transaction, such as a personal identification number (PIN) (password). See at least Feeney: paragraph(s) [0053], [0057]-[0058], [0069], [0088] & [0090])
With respect to claim 9:
	Feeney teaches the system of claim 7, as stated above.
Feeney further teaches
wherein the instructions further cause the electronic data subsystem to after obtaining the identifier and the first consumer data, and prior to generating the first protected account, provide an interactive webpage to the first electronic device for entry of the first control parameter. (By disclosing, the first computing device 201 may maintain a database tracking the state of the first product or of other products after the sale to a consumer. The database may contain user information for the purchasing user; the user may enter user information (control parameter) via a mobile application, an application, or a web browser. See at least Feeney: paragraph(s) [0074])
With respect to claim 10:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the confirmation of the disassociation of the secure association from the first consumer and the first protected account includes an instruction from the first electronic device to delete the encrypted version of the identifier from the first protected account prior to recording the second transaction information. (By disclosing, the second address may simply be added to the memory of a writable RFID tag that contained the first address, either overwriting (deleting and being replaced) the first address or being added in addition to the first address, allowing for a quick offline history check. Also, once a party receiving the product in a supply chain has verified that the product is not counterfeit, the party may accept the product for the party's use in the next link in the supply chain, and request an updated transaction showing that the product has changed hands. See at least Feeney: paragraph(s) [0071] & [0086])
With respect to claim 11:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the confirmation of the disassociation of the secure association from the first consumer and the first protected account includes an instruction from the first electronic device to delete the entire first protected account from the secure storage subsystem prior to recording the second transaction information. (By disclosing, the first computing device 201 may maintain a database tracking the state of the first product or of other products after the sale to a consumer. In addition, to "maintain" data in the memory of a computing device means to store that data in that memory in a form convenient for retrieval as required by the algorithm at issue, and to retrieve, update, or delete the data (protected account) as needed. See at least Feeney: paragraph(s) [0074] & [0021]) 
With respect to claim 12:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the instructions further cause the electronic data subsystem to send an alert to the first electronic device that the identifier has been received from the second electronic device. (By disclosing, the first or second computing device 201 or 203 alerts a user to the probable inauthenticity of the second product. In addition, where users are registered in the system 200 (electronic data subsystem), messages (alerts) may be sent to the users via any electronic communication, such as text messages or email. See at least Feeney: paragraph(s) [0080]-[0081]) 
With respect to claim 13:
	Feeney teaches the system of claim 12, as stated above.
Feeney further teaches
wherein the alert includes a prompt to the first electronic device to confirm transfer of the (By disclosing, the second computing device 203 may display the alert to a user of the second computing device; for instance, where the second computing device 203 is a mobile device belonging to a potential consumer or another person. In addition, upon confirmation of a successful purchase, the first computing device 201 may file a second crypto-currency transaction to the first address, indicating that the product has been sold; other information concerning the transaction, such as payment information or the identity of the purchasing customer, may be conveyed to the first computing device 201 as well. As stated above with respect to claim 2, the encrypted first string containing a product identifier may be exported to the first code. See at least Feeney: paragraph(s) [0080]-[0081], [0069] & [0086]-[0087])
With respect to claim 14:
	Feeney teaches the system of claim 13, as stated above.
Feeney further teaches
wherein the instructions further cause the electronic data subsystem to prevent recording of the second transaction information until an answer to the prompt is received from the first electronic device. (By disclosing, upon confirmation of a successful purchase, the first computing device 201 may file a second crypto-currency transaction to the first address, indicating that the product has been sold. Therefore, further processes are prevented until the time of confirmation. See at least Feeney: paragraph(s) [0069])
With respect to claim 15:
	Feeney teaches the system of claim 12, as stated above.
Feeney further teaches
wherein the instructions further cause the electronic data subsystem to automatically generate the alert upon receipt of the identifier from the second electronic device. (By disclosing, if the user who purchased the first product wishes to sell the first product via an online auction platform or an online used goods market, the market may use the system 200 (automatically) to indicate that the item is being offered for sale. See at least Feeney: paragraph(s) [0074]) 
With respect to claim 16:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the remote digital ledger includes a blockchain, and wherein the first transaction information comprises a cryptographic digital signature. (By disclosing, the first computing device 201 also generates a digital signature containing data relating to the product, using a private key associated with a public key ascertainable from the first address. In addition, the transaction register 205a includes a block chain 206. See at least Feeney: paragraph(s) [0057] & [0062]. The limitation “wherein the remote digital ledger includes a blockchain” is out of scope. The remote digital ledger is not included in the system. No patentable weight is given.) 
With respect to claim 17:
	Feeney teaches the system of claim 16, as stated above.
Feeney further teaches
wherein the blockchain is configured to validate the first transaction information using the PKI. (By disclosing, where the transaction register 205a includes a block chain, the second computing device 203 performs block chain verification. In addition, the second computing device 203 also verifies that the private key used to perform the transaction belongs to the entity that uses the first computer 201.. The second computer 203 may also confirm that the entity controlling the first computer 201 is the possessor of a public key or linked address, such as the first address. See at least Feeney: paragraph(s) [0064]-[0065])
With respect to claim 18:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the first transaction information excludes the first PII. (By disclosing, in other embodiments, the at least one additional datum identifies a merchant. That is, in other embodiments, the at least one additional datum may include a timestamp (excluding name of the merchant). See at least Feeney: paragraph(s) [0088])
With respect to claim 19:
	Feeney teaches the system of claim 2, as stated above.
Feeney further teaches
wherein the first protected account further includes at least one of a parental permission for use of the tangible consumable good and geo-tagging information identifying a location of the first electronic device when the step of obtaining occurs. (By disclosing, the first computing device 201 transmits a message concerning locations that the pattern of authentication checks by the second computing device 203 suggests are frequent shopping locations for the user of the second computing device 203. See at least Feeney: paragraph(s) [0081])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Vyas et al. (US 20160180025 A1; hereinafter Vyas).
With respect to claim 20:
	Feeney teaches the system of claim 2, as stated above.
However, Feeney does not teach ...wherein the first electronic device is the second electronic device, and wherein recording the second transaction information confirms a transfer of the secure association of the tangible consumable good to a replacement good associated with the second protected account.
Vyas, directed to point of delivery signature capture to consent for refill prescriptions and thus in the same field of endeavor, teaches 
wherein the first electronic device is the second electronic device, and wherein recording the second transaction information confirms a transfer of the secure association of the tangible consumable good to a replacement good associated with the second protected account. (By disclosing, only a single signature is required, that is valid both for confirmation that the package has been received and for consent for future deliveries (replacement good) of prescription drugs. A further benefit is that the pharmacy can better plan how to restock drugs that are subject to refill, since they have now been informed much earlier than they would have been if consent were obtained by phone or in person at the pharmacy. The patient confirms the transactions (refill) for transferring from itself to itself. See at least Vyas: paragraph(s) [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for block-chain verification of goods teachings of Feeney to incorporate the point of delivery signature capture to consent for refill prescriptions teachings of Vyas for the benefit of making the tracking of consent for individual prescription drugs more efficient, enabling a subsequent refill of some or all of the same prescription drugs. (See at least Vyas: paragraph [0007] & [0079])

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument with respect to the 101 rejections that the data system encrypts the identifier and incoming consumer data into encrypted data files within the respective protected accounts, but only transfers the encrypted identifier from one account to the other, it is noted that the amendments including encrypting the identifier separately, presence of the encrypted version of the identifier, and transfer of the encrypted version of the identifier are not supported by the original disclosure of the application, and also that just handling of presence of an encrypted version of data or transmission of the encrypted version of data can be performed manually, and does not provide any improvements in technology.
In response to applicant's argument that Feeney does not disclose (or suggest) techniques for generating a unique protected account in a secure database for each such user, it is noted that Feeney teaches that the address (to which the transaction is conveyed) is exported to a first code affixed to a product, and the first code is incorporated in an inventory control system for managing and locating objects or materials. See at least Feeney: paragraph(s) [0051]-[0052] & [0073]-[0074].
In response to applicant's argument that Feeney further fails to disclose (or suggest) the transfer of a unique encrypted version of an identifier from a first protected account to a second protected account, it is noted that the transfer of a unique encrypted version of an identifier is a new matter. In addition, Feeney teaches that the first computing device 201 acquires a second crypto-currency transaction transferring the output (identifier) of the first crypto-currency transaction to a second address. See at least Feeney: paragraph(s) [0071].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donner et al. (US 20170373849 A1) teaches transaction agents and systems, including that the encrypted data containers are distributed to the stakeholders (owner). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                  
/NEHA PATEL/
Supervisory Patent Examiner, Art Unit 3685